Citation Nr: 0422220	
Decision Date: 08/13/04    Archive Date: 08/20/04

DOCKET NO.  02-18 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to special monthly pension based upon the need 
for regular aid and attendance.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel




INTRODUCTION

The veteran served on active duty from January 1952 to April 
1952, and again from March 1953 to February 1955.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, Puerto Rico, which, among other things, denied 
the benefit sought on appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran does not require care or assistance on a 
regular basis to protect him from the hazards or dangers 
incident to his daily environment.

3.  The veteran is not permanently bedridden or in need of 
regular aid and attendance.


CONCLUSION OF LAW

Criteria for special monthly pension based on the need for 
regular aid and attendance have not been met.  38 U.S.C.A. 
§§ 1114, 1521 (West 2002); 38 C.F.R. §§ 3.351, 3.352 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset of this decision that it has 
given consideration to the provisions of the Veterans Claims 
Assistance Act of 2000 (the VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 
to 5107 (West 2002)) which includes an enhanced duty on the 
part of VA to notify a claimant of the information and 
evidence necessary to substantiate a claim for VA benefits.  
It also redefines the obligations of VA with respect to its 
duty to assist a claimant in the development of a claim.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (August 29, 2001) (codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  Also see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The Board has carefully considered the provisions of the 
VCAA, the implementing regulations, the United States Court 
of Appeals for the Federal Circuit's (Federal Circuit) 
decisions in Disabled  American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) and 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F. 3d 1334 (Fed. Cir. 2003), which invalidated 
portions of the implementing regulations, the Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, Section 701, 117 
Stat. 2651 (Dec. 2003), and the United States Court of 
Appeals for Veteran's Claims (Court) decisions in Pelegrini 
v. Principi, 17 Vet. App. 412 (2004) (Pelegrini I), and 
Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. June 24, 
2004) (Pelegrini II), which addressed the timing and content 
of proper VCAA notice.  Following a complete review of the 
record evidence, the Board finds, for the reasons expressed 
immediately below, that the development of the claim here on 
appeal has proceeded in accordance with the law and 
regulations. 
 
The Court's decisions in both Pelegrini I and Pelegrini II  
held, in part, that a VCAA notice, as required by 38 U.S.C. 
Section 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decision was made in November 2001, but the VCAA 
notice was not given to the veteran until November 2002.  
Fortunately, the Court stated in Pelegrini II that it was not 
requiring the voiding or nullification of AOJ actions or 
decisions, only that appellants be given VCAA-content-
complying notice.  Thus, the timing of the notice in this 
matter does not nullify the rating action upon which this 
appeal is based.

VA has a duty under the VCAA to notify an appellant and his 
or her representative of any information and evidence needed 
to substantiate and complete a claim as well as to inform the 
appellant as to whose responsibility it is to obtain the 
needed information.  The veteran was informed of the 
requirements of the VCAA specifically and in detail in a 
letter dated in November 2002.  The Board finds that the 
information provided to the veteran specifically satisfied 
the requirements of 38 U.S.C.A. Section 5103 in that he was 
clearly notified of the evidence necessary to substantiate 
his claim and the responsibilities of VA and the veteran in 
obtaining evidence.  The November 2002 letter stated that (1) 
the evidence needed to substantiate the veteran's claim was, 
among other things, evidence that the veteran required 
constant help with his daily needs, (2) VA would obtain 
relevant records from any Federal agency and relevant records 
identified by the veteran, and (3) the veteran is responsible 
for supplying VA with sufficient information to obtain 
relevant records on his behalf and is ultimately responsible 
for submitting all relevant evidence not in the possession of 
a Federal department or agency.  The Board notes that 
although the Court in Pelegrini I and again in Pelegrini II 
indicated that there was a fourth element of notification, VA 
General Counsel rendered a Precedential Opinion in February 
2004, finding that 38 U.S.C. Section 5103(a) does not require 
VA to seek evidence from a claimant other than that 
identified by VA as necessary to substantiate the claim.  See 
VAOPGCPREC 1-2004 (Feb. 24, 2004).  Thus, under these 
circumstances, the Board finds that the notification 
requirement of the VCAA has been satisfied.  

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his or her claim unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include making reasonable 
efforts to obtain relevant records that a claimant identifies 
and providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  After reviewing the record, 
the Board finds that VA has complied with the VCAA's duty to 
assist by aiding the veteran in obtaining evidence, affording 
him physical examinations, and requesting specific medical 
opinions as to the veteran's level of dependence.  It appears 
that all known and available records relevant to the issue 
here on appeal have been obtained and are associated with the 
veteran's claims file, and the veteran does not appear to 
contend otherwise.  Furthermore, the veteran was given the 
opportunity to testify before an RO hearing officer and/or 
the Board, but declined to do so.  Thus, the Board finds that 
VA has done everything reasonably possible to notify and to 
assist the veteran and that no further action is necessary to 
meet the requirements of the VCAA and the applicable 
implementing regulations.  

The veteran seeks entitlement to special monthly pension 
based on the need for regular aid and attendance.  The Board 
notes at this juncture that the veteran was awarded special 
monthly pension based upon a finding by the RO in its 
November 2001 rating decision that the veteran was 
housebound.  Specifically, the veteran was determined to be 
substantially confined to his home by reason on nonservice-
connected disabilities.

Special monthly pension may be awarded when there is a 
showing that a veteran is in need of regular aid and 
attendance.  Aid and attendance means helplessness or being 
so nearly helpless as to require the regular aid and 
attendance of another person.  See 38 C.F.R. § 3.351.  Basic 
criteria for determining whether an individual requires 
regular aid and attendance are:  inability to dress or 
undress himself or keep himself ordinarily clean and 
presentable, frequent need for adjustment of any special 
prosthetic or orthopedic appliances which by reason of the 
particular disability cannot be done without aid, inability 
to feed himself through loss of coordination of upper 
extremities or through weakness, inability to attend to the 
wants of nature, or incapacity, physical or mental, which 
requires care or assistance on a regular basis to protect 
the individual from hazards or dangers incident to his daily 
environment.  See 38 C.F.R. § 3.352.



The medical evidence of record clearly shows that the 
veteran has end-stage renal disease requiring hemodialysis 
three times per week.  He is also status-post coronary 
artery bypass graft times three in November 2000 and is 
treated on a regular basis for various disabilities 
including atherosclerotic heart disease, coronary artery 
disease, abdominal aneurysm, aneurysmatic dilation of the 
common iliac artery, high blood pressure, degenerative joint 
disease, chronic peptic ulcer and depression.

The veteran lives at home with his wife and complains of 
generalized weakness following his thrice weekly 
hemodialysis treatments which last approximately four hours 
per treatment.  He asserts that he also experiences 
dizziness and vertigo immediately following his 
hemodialysis.  The veteran's wife assists him to his 
appointments.  The veteran does not contend that he is 
either bedridden or in need of inpatient nursing home care.

The veteran submitted a statement from his nephrologists 
dated in December 2000 reflecting that the veteran was 
dependent upon hemodialysis to sustain life.  The physician 
did not, however, certify that the veteran was in need of 
daily personal health care services and/or daily skilled 
services.

The veteran underwent several VA examinations in March 2001 
and complained of chest pains, shortness of breath with 
walking and when lying down, and dizziness and vertigo 
following dialysis treatments.  The veteran showed no signs 
of lethargy and presented as mentally sound and capable of 
managing his own affairs.  He related at his aid and 
attendance examination that he attended to all requirements 
of life on his own, including dressing and bathing on his 
own in a seated position.  The veteran stated that his son 
shaved him because of hand tremors, that he was able to feed 
himself notwithstanding the tremors, and that the tremors 
were most bothersome when drinking coffee.  He also stated 
that he read, watched television, listened to the radio and 
left the home with his wife for appointments and errands as 
needed.  The veteran presented as well-developed and well-
nourished with a normal gait including adequate propulsion 
and balance when walking.

The veteran most recently underwent a VA aid and attendance 
examination in September 2003 and complained of pain and 
cramps in his legs, intermittent claudication, depression, 
generalized arthralgia, and side effects of hemodialysis on 
the days of treatment.  He related requiring bed rest after 
dialysis with regular daily activities of reading, watching 
television, playing the guitar, helping his wife wash 
dishes, and simply sitting around the house.  The veteran 
described being able to attend to his personal requirements 
of life, but needing assistance and supervision from his 
wife.  He presented as alert, oriented and coherent with 
satisfactory locomotion and steps, normal musculoskeletal 
function and coordination in his upper extremities, and 
satisfactory coordination in his lower extremities without 
muscle atrophy notwithstanding his complaints of generalized 
weakness.  It was noted that the veteran was able to leave 
his home at will with the assistance of his wife, that he 
was not bedridden or wheelchair bound, and that his vision 
was corrected with the use of eye-glasses.

Given the evidence as outlined above, the Board finds that 
the veteran is capable of dressing himself, feeding himself, 
and attending to the wants of nature.  Requiring the 
assistance of his wife to take him places and help him to bed 
following his hemodialysis treatments is not sufficient 
evidence to show that he is incapable of keeping himself 
ordinarily clean and presentable.  He does not require any 
special prosthetic or orthopedic appliances, nor does he have 
loss of coordination or ability to move about at will.  
Although the veteran asserts that he requires assistance on a 
regular basis due to generalized weakness, the Board must 
find that the veteran is capable of avoiding dangers and 
hazards in his environment because there is no evidence to 
suggest that he is not aware of his surroundings and/or 
capable of performing required activities and avoiding 
dangers in his environment.  

The veteran has related being able to attend to his needs and 
being able to leave his home at will with the assistance of 
wife.  He has not described and/or been treated for any 
injury due to an inability to avoid hazards.  Thus, the Board 
must find that the criteria for special monthly pension based 
on the need for regular aid and attendance have not been met.  
Consequently, the veteran's claim is denied.


ORDER

Special monthly pension based on the need for regular aid and 
attendance is denied.



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



